 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANDREW GOOSBY, JR.,                                 No. 2:18-cv-2845-TLN-EFB PS
12                        Plaintiff,
13               v.                                       ORDER
14    TIFFANY WASHINGTON; GILBERT
      ARAGON, JR.; SELENA WONG;
15    KAREN RICE,
16                        Defendants.
17

18           Plaintiff seeks leave to proceed in forma pauperis pursuant to 28 U.S.C. 1915.1 His

19   declaration makes the showing required by 28 U.S.C. §1915(a)(1) and (2). See ECF No. 3.

20   Accordingly, the request to proceed in forma pauperis is granted. 28 U.S.C. § 1915(a).

21           Determining that plaintiff may proceed in forma pauperis does not complete the required

22   inquiry. Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

23   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

24   which relief may be granted, or seeks monetary relief against an immune defendant. As

25   explained below, plaintiff’s complaint must be dismissed for failure to state a claim.

26   /////

27
             1
              This case, in which plaintiffs are proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
 1           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,
 2   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it
 3   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 4   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
 5   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff’s obligation to provide the ‘grounds’ of
 6   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 7   a cause of action’s elements will not do. Factual allegations must be enough to raise a right to
 8   relief above the speculative level on the assumption that all of the complaint’s allegations are
 9   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
10   legal theories or the failure to allege sufficient facts to support cognizable legal theories.
11   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
12           Under this standard, the court must accept as true the allegations of the complaint in
13   question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the
14   pleading in the light most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor,
15   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must satisfy the pleading
16   requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule 8(a)(2) “requires a
17   complaint to include a short and plain statement of the claim showing that the pleader is entitled
18   to relief, in order to give the defendant fair notice of what the claim is and the grounds upon
19   which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v.
20   Gibson, 355 U.S. 41 (1957)).
21           Plaintiff alleges that in May 2017, he was subjected to discrimination by an employee of
22   Octapharma Plasma. ECF No. 1 at 1. Plaintiff subsequently filed a complaint with the California
23   Department of Fair Employment and Housing (“DFEH”). Id. He claims that the agency did not
24   “go by the Fair Housing procedure under the Unruh Civil Rights Act,” which resulted in a denial
25   of plaintiff’s rights under the California Unruh Civil Rights Act and the Fourteenth and Fifteenth
26   Amendments. Id. The complaint purports to assert claims against four DFEH employees:
27   Tiffany Washington; Gilbert Aragon Jr.; Selena Wong; and Karen Rice. Plaintiff alleges that
28   defendants Washington and Wong allegedly did not follow DFEH’s procedures, defendant
                                                          2
 1   Aragon closed plaintiff’s case without conducting a proper investigation, and defendant Rice took
 2   no action despite claiming to have investigated plaintiff’s case. Id.
 3          These allegations are too vague and conclusory to state a claim upon which relief may be
 4   granted. Although the Federal Rules adopt a flexible pleading policy, a complaint must give fair
 5   notice and state the elements of the claim plainly and succinctly. Jones v. Community Redev.
 6   Agency, 733 F.2d 646, 649 (9th Cir. 1984). Plaintiff must allege with at least some degree of
 7   particularity overt acts which defendants engaged in that support plaintiff’s claim. Id. The
 8   allegations must be short and plain, simple and direct and describe the relief plaintiff seeks. Fed.
 9   R. Civ. P. 8(a); Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002); Galbraith v. County of
10   Santa Clara, 307 F.3d 1119, 1125 (9th Cir. 2002). Plaintiff’s vague statements that the
11   defendants did not follow proper procedure or adequately investigate his case fails to provide the
12   defendants with sufficient notice of the factual basis of his claims.
13          Plaintiff’s reference to the Fourteenth and Fifteenth Amendments suggests that he is
14   attempting to allege a claim under 42 U.S.C. § 1983. To state a claim for violation of a
15   constitutional right under 42 U.S.C. § 1983, a plaintiff must allege: (1) that a right secured by the
16   Constitution or laws of the United States was violated, and (2) that the alleged violation was
17   committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48
18   (1988). An individual defendant is not liable on a civil rights claim unless the facts establish the
19   defendant’s personal involvement in the constitutional deprivation or a causal connection between
20   the defendant’s wrongful conduct and the alleged constitutional deprivation. See Hansen v.
21   Black, 885 F.2d 642, 646 (9th Cir. 1989); Johnson v. Duffy, 588 F.2d 740, 743-44 (9th Cir. 1978).
22   Because respondeat superior liability is inapplicable to § 1983 suits, “a plaintiff must plead that
23   each Government-official defendant, through the official’s own individual actions, has violated
24   the Constitution.” Iqbal, 556 U.S. at 679. Plaintiff’s vague allegations that the defendants either
25   failed to follow DFEH procedure or properly investigate plaintiff’s case fails to demonstrate that
26   any of the defendants violated plaintiff’s constitutional rights.
27          Plaintiff also appears to allege that the defendants violated the California Unruh Civil
28   Rights Act. ECF No. 1 at 2. But plaintiff has yet to assert a properly-pleaded federal cause of
                                                         3
 1   action that would permit supplemental jurisdiction over her state law claims. See 28 U.S.C.
 2   §§ 1331 (“The district courts shall have original jurisdiction of all civil actions arising under the
 3   Constitution, laws, or treaties of the United States), 1367(a) (where the district court has original
 4   jurisdiction, it “shall have supplemental jurisdiction over all other claims that are so related to
 5   claims in the action within such original jurisdiction . . . .”). Furthermore, the complaint fails to
 6   establish diversity of the parties that could support diversity jurisdiction. See 28 U.S.C. § 1332;
 7   Bautista v. Pan American World Airlines, Inc., 828 F.2d 546, 552 (9th Cir. 1987) (to establish
 8   diversity jurisdiction, a plaintiff must specifically allege the diverse citizenship of all parties, and
 9   that the matter in controversy exceeds $75,000.).
10           Accordingly, plaintiff’s complaint must be dismissed for failure to state a claim. Plaintiff
11   is granted leave to file an amended complaint. Any such amended complaint must allege a
12   cognizable legal theory against proper defendant and sufficient facts in support of that cognizable
13   legal theory. Should plaintiff choose to file an amended complaint, the amended complaint shall
14   clearly set forth the allegations against each defendant and shall specify a basis for this court’s
15   subject matter jurisdiction. Any amended complaint shall plead plaintiff’s claims in “numbered
16   paragraphs, each limited as far as practicable to a single set of circumstances,” as required by
17   Federal Rule of Civil Procedure 10(b), and shall be in double-spaced text on paper that bears line
18   numbers in the left margin, as required by Eastern District of California Local Rules 130(b) and
19   130(c). Any amended complaint shall also use clear headings to delineate each claim alleged and
20   against which defendant or defendants the claim is alleged, as required by Rule 10(b), and must
21   plead clear facts that support each claim under each header.
22           Additionally, plaintiff is informed that the court cannot refer to prior pleadings in order to
23   make an amended complaint complete. Local Rule 220 requires that an amended complaint be
24   complete in itself. This is because, as a general rule, an amended complaint supersedes the
25   original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Accordingly, once
26   plaintiff files an amended complaint, the original no longer serves any function in the case.
27   Therefore, “a plaintiff waives all causes of action alleged in the original complaint which are not
28   alleged in the amended complaint,” London v. Coopers & Lybrand, 644 F.2d 811, 814 (9th Cir.
                                                          4
 1   1981), and defendants not named in an amended complaint are no longer defendants. Ferdik v.
 2   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Finally, the court cautions plaintiff that failure to
 3   comply with the Federal Rules of Civil Procedure, this court’s Local Rules, or any court order
 4   may result in a recommendation that this action be dismissed. See E.D. Cal. L.R. 110.
 5          Accordingly, IT IS ORDERED that:
 6          1. Plaintiffs’ request for leave to proceed in forma pauperis (ECF No. 3) is granted.
 7          2. Plaintiff’s complaint is dismissed with leave to amend, as provided herein.
 8          3. Plaintiff is granted thirty days from the date of service of this order to file an amended
 9   complaint. The amended complaint must bear the docket number assigned to this case and must
10   be labeled “First Amended Complaint.” Failure to timely file an amended complaint in
11   accordance with this order will result in a recommendation this action be dismissed.
12   DATED: May 6, 2019.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        5
